DETAILED ACTION
This action is in response to the amendment filed 27 September 2021.
Claims 1–20 are pending. Claims 1, 12, and 16 are independent.
Claims 1–20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments, see remarks, filed 27 September 2021, with respect to the rejection(s) of claim(s) 1–20 under § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Halcrow et al.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1–9 and 11–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hamaker et al. (US 9,858,257 B1) [hereinafter Hamaker] in view of Zhu et al. (US 2009/0164890 A1) [hereinafter Zhu] and Halcrow et al. (US 2006/0294067 A1) [hereinafter Halcrow].
Regarding independent claim 1, Hamaker teaches [a] method comprising:	determining any misspellings in text using lexicon-based spelling correction, wherein a misspelling is a word of the text that contains an identified spelling error and each of the misspellings is assigned an error flag; “Linguistic deviations” are determined based on words not matching a database [lexicon] of known words (Hamaker, col. 3 l. 10–15, col. 8 l. 50–55).	for each [misspelling]:	determining whether to maintain or suppress the error flag of the misspelling by applying decision logic; A machine learning engine determines if the error is intentional or unintentional (Hamaker, col. 2 l. 5–20).	in response to determining to maintain the error flag, surfacing a visual indication of a spelling error; and A report containing the unintentional linguistic deviations is generated (Hamaker, col. 2 l. 55–65, col. 5 l. 50 to col. 6 l. 10)	in response to determining to suppress the error flag, suppressing the error flag whereby the visual indication of the spelling error is not surfaced. Intentional deviations are not flagged (Hamaker, col. 2 l. 55–65).
Hamaker teaches using machine learning [decision logic] to determine whether identified misspellings are intentional or unintentional, but does not expressly teach using a confidence signal. However, Zhu teaches:	communicating, each of the misspellings […] to […] a language model-based spell checker; Possible misspelled words are identified, including words not in a dictionary (Zhu, ¶¶ 68–73).	receiving […], an error confidence signal indicating a confidence that the identified spelling error is an actual error, from the language model-based spell checker; and A misspelling confidence score is computed (Zhu, ¶¶ 74–76). The higher the misspelling confidence score, the more likely the word is actually misspelled (Zhu, ¶ 74). Each word from a word list is 	for each of the misspellings having an error confidence signal indicating a low confidence that the identified spelling error is an actual spelling error […] The word is determined to not be misspelled if the confidence score is low (Zhu, ¶ 75).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Hamaker and Zhu. One would have been motivated to do so in order to improve the accuracy of the determination of whether the word is correct/incorrect over using a dictionary/lexicon/database alone (Zhu, ¶¶ 68–74).
Hamaker and Zhu teach determining a misspelling confidence score using a local software module (Zhu, fig. 7) relative to one or more possible corrections, but does not expressly teach obtaining a confidence score for each flagged misspelling, independent of any possible corrections, from a server over a network connection. However, Halcrow teaches:	[communicating,] over a network, each of the misspellings determined in the text using the lexicon-based spelling correction to a server [hosting a language model-based spell checker] A spell checker identifies questionable language usage by comparing words to a vocabulary [lexicon] and flagging words [misspellings] not contained in the vocabulary (Halcrow, ¶ 24). The questionable language usage is submitted as a query to a search engine (Halcrow, ¶ 25).	[receiving] over the network, for each of the misspellings for each of the misspellings determined in the text using the lexicon-based spelling correction, [an error confidence signal indicating a confidence that the identified spelling error is an actual error, from the language model-based spell checker] The search engine returns statistics regarding the questionable language usage [misspellings], which are used to determine whether the usage is proper usage [an actual error] (Halcrow, ¶¶ 20, 21, 25, 35–39).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Halcrow and Hamaker/Zhu, such that part of the spell checking process is performed by a remote server. One would have been motivated to do so in order to correctly identify words that are, e.g. newly coined and not identifiable using a vocabulary-based spell check alone (Halcrow, ¶ 4).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Hamaker/Zhu/Halcrow further teaches:	wherein applying the decision logic comprises:	determining whether the misspelling is contained within a corpus comprising archaisms, colloquialisms, common misspellings, or a combination thereof; and Curse words or offensive terms [colloquialisms] are detected (Hamaker, col. 13 l. 60 to col. 14 l. 5).	responsive to the misspelling being contained within the corpus, determining to maintain the error flag. The curse words/offensive words are flagged (Hamaker, col. 13 l. 60 to col. 14 l. 5).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Hamaker/Zhu/Halcrow further teaches:	wherein applying the decision logic comprises:	determining whether spelling suggestions provided for the misspelling comprise one or more satisfactory spelling suggestions; and A confidence score may be determined based on multiple possible corrections (Zhu, ¶ 75).	responsive to the spelling suggestions comprising the one or more satisfactory spelling suggestions, determining to maintain the error flag. The word is considered misspelled if at least one possible correction is above the threshold confidence (Zhu, ¶ 75).
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated and Hamaker/Zhu/Halcrow further teaches:	wherein a satisfactory spelling suggestion comprises a spelling suggestion containing a space, a spelling suggestion that is a substring of the misspelling, a spelling suggestion that has the misspelling as a substring, a spelling suggestion containing non-word characters, or a combination thereof. The correct word may have a space added, or characters added/deleted relative to the misspelled version (Zhu, ¶¶ 31–37, 71, 74).
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated and Hamaker/Zhu/Halcrow further teaches:	wherein applying the decision logic comprises:	determining whether the misspelling has more than two repeating characters; and A deviation may have two or more repeating letters (Hamaker, col. 17 l. 50–65).	responsive to the misspelling having the more than two repeating characters, determining to maintain the error flag. The deviation may be classified as unintentional depending on the number of repeated characters, e.g. less than 4 times (Hamaker, col. 17 l. 50 to col. 18 l. 5).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Hamaker/Zhu/Halcrow further teaches:	wherein applying the decision logic comprises:	determining whether the misspelling has a trailing uppercase character; and The language deviation may involve a prefix, such that the word has an uppercase letter after the first letter (Hamaker, col. 8 l. 45–60), or a phrase without spaces between words, such that uppercase letters occur after the first letter (Hamaker, col. 9 l. 10–20).	responsive to the misspelling having the trailing uppercase character, determining to maintain the error flag. The deviation may be considered unintentional, depending on recent trends or other contextual information (Hamaker, col. 8 l. 55 to col. 9 l. 5, col. 11 l. 65 to col. 12 l. 25).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Hamaker/Zhu/Halcrow further teaches:	wherein applying the decision logic comprises:	determining whether a suffix of the misspelling comprises a gerund, a past participle, a form consistent with a superlative, or a form consistent with a comparative; and The word may be stemmed to be reduced from, e.g. a gerund form, such as “stemming” to “stem” (Zhu, ¶ 70).	responsive to the suffix of the misspelling comprising the gerund, the past participle, the form consistent with the superlative, or the form consistent with the comparative, determining to maintain the error flag. The word may be considered misspelled if the word and a possible correction do not match after stemming (Zhu, ¶¶ 68, 70).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Hamaker/Zhu/Halcrow further teaches:	wherein applying the decision logic comprises: determining whether the misspelling contains a non-word character; and A deviation may have a number in place of a letter (Hamaker, col. 17 l. 5–30).	responsive to the misspelling containing the non-word character, determining to maintain the error flag. The deviation may be classified as unintentional depending on the number of other times it appears in the document, and/or the distance between the keys (Hamaker, col. 17 l. 5–30).
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated and Hamaker/Zhu/Halcrow further teaches:	wherein the error confidence signal is a value, wherein the value of the error confidence signal indicating a low confidence that the identified spelling error is an actual spelling error is below a threshold value. The confidence score is a number, with a threshold score of 0.5 (Zhu, ¶ 74).
Regarding dependent claim 11, the rejection of parent claim 1 is incorporated and Hamaker/Zhu/Halcrow further teaches:	further comprising, for each misspelling having an error confidence signal indicating a medium or high confidence that the identified spelling error is an actual spelling error, surfacing a visual indication of the spelling error. The word is considered misspelled if the confidence is above a threshold, e.g. 0.5 (Zhu, ¶ 74).
Regarding independent claim 12, this claim recites limitations substantially similar to those of claim 1, and therefore is rejected for the same reasons. Hamaker further teaches [a] computer readable storage medium at col. 7 l. 10–40.
Regarding dependent claim 13, this claim recites limitations substantially similar to those of claim 2, and therefore is rejected for the same reasons.
Regarding dependent claim 14, this claim recites limitations substantially similar to those of claim 4, and therefore is rejected for the same reasons.
Regarding dependent claim 15, this claim recites limitations substantially similar to those of claim 5, and therefore is rejected for the same reasons.
Regarding independent claim 16, this claim recites limitations substantially similar to those of claim 1, and therefore is rejected for the same reasons. Hamaker further teaches a processing system and a storage system at col. 7 l. 1–10.
Regarding dependent claim 17, this claim recites limitations substantially similar to those of claim 6, and therefore is rejected for the same reasons.
Regarding dependent claim 18, this claim recites limitations substantially similar to those of claim 7, and therefore is rejected for the same reasons.
Regarding dependent claim 19, this claim recites limitations substantially similar to those of claim 8, and therefore is rejected for the same reasons.
Regarding dependent claim 20, this claim recites limitations substantially similar to those of claim 2, and therefore is rejected for the same reasons.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Hamaker, Zhu, and Halcrow, further in view of Mirkovic et al. (US 2006/0271364 A1) [hereinafter Mirkovic].
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated. Zhu teaches using a confidence value, but does not expressly teach a string. However, Mirkovic teaches:	wherein the error confidence signal is a string, wherein the string for the error confidence signal indicating a low confidence that the identified spelling error is an actual spelling error is low. A confidence score can be a label, such as high, medium, or low (Mirkovic, ¶ 153).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Mirkovic with those of Hamaker, Zhu, and Halcrow. Doing so would be a matter of simple substitution of one known element (the confidence signal as a string) for another (the confidence signal as a number value) to obtain a predictable result.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Tyler Schallhorn/Examiner, Art Unit 2716

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176